Citation Nr: 1243231	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-36 048	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to Entitlement to Dependency and Indemnity Compensation (DIC) benefits on the basis of service connection for the cause of the Veteran's death. 

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.  



ATTORNEY FOR THE BOARD

C. Eckart, Counsel

REMAND

The Veteran served on active duty from January 1958 to January 1961 and from February 1961 to February 1978.  He died in January 2009.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from adjudicatory actions taken in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the matters on appeal.  During the pendency of this appeal the matter was transferred to the RO in Phoenix, Arizona.

A review of the claims file and electronic record raises questions as to the correct address for the appellant, as well as questions in regards to representation and whether she was given reasonable opportunity to appear at a hearing.  

On documents signed solely by the appellant, to include the claim for Dependency and Indemnity Compensation (DIC) benefits submitted in April 2009 and again in June 2009; the notice of disagreement (NOD) submitted in November 2009 and the substantive appeal (Form 9) submitted in August 2010, a street address located in Kansas was provided.  This address remained consistent, even though a July 2010 VA Form 21-22 Appointment of Representative, which appointed the Arizona Department of Veterans Services (ADVS) as her representative listed a P.O. Box number in Fort Thomas, Arizona as the appellant's address.  Again the Form 9 signed and submitted by the appellant was submitted the month following this appointment of a representative, and continued to list the Kansas address for the appellant.  

The Board notes that several documents were submitted to the RO between July 2010 and October 2010, and were signed by an individual who indicated that she was an ADVS representative who was signing on the appellant's behalf.  These documents consistently list an address as a P.O. Box in Fort Thomas, Arizona, although the P.O. Box number itself was different from the P.O. box given as the Veteran's address in the July 2010 VA Form 21-22 that appointed the AVDS as representative.  The ADVS representative also requested the claims file be forwarded to Arizona in correspondence submitted in July 2010.  Subsequently the case was transferred to the RO in Phoenix, Arizona.

The record is not clear as to whether the address listed in these letters from the ADVS representative was intended to serve as the appellant's address, particularly since the appellant continued to list her Kansas address in correspondences she alone sent to the RO.  The Board further notes that an October 2012 report of general information/Congressional Inquiry in the electronic folder reveals the address of the appellant to continue to be the same address in Kansas as she listed in the previously noted written letters that were signed by her.  

Thus, the appellant's current address for notification purposes appears to be located in Kansas.  However, the Board notes that recent VA correspondence was sent to the P.O. Box number in Fort Thomas, Arizona that had been provided by the ADVS representative.  These letters have been returned as undeliverable.  Significantly, this includes a March 2012 supplemental statement of the case (SSOC), and also a March 2012 letter notifying the appellant of a videoconference hearing scheduled before a Veterans Law Judge for April 2, 2012, in Phoenix, Arizona.  The appellant is noted to have failed to have reported for the scheduled hearing.  

Given the issues regarding the appellant's address, she should be provided another opportunity to attend a hearing before a Veterans Law Judge, with notice sent to the correct address.  Additionally, the Board notes that the record shows that she requested a Travel Board hearing and it is not clear that she desired a videoconference hearing in lieu of such hearing.  Thus, a Travel Board hearing should be scheduled, with the option provided to change the hearing to a videoconference hearing.  

The RO should further ensure that other correspondences, to include the March 2012 SSOC that had been returned as undeliverable should be sent again to her correct address.  

Further complicating this matter is the fact that in June 2012 additional evidence was obtained from a physician located in Kansas.  It appears that this was submitted by AMVETS, a service organization for which VA has not received a VA Form 21-22, Appointment of Representative.  Thus, the ADVS appears to be the current representative.  Given the possibility that a VA Form 21-22 may have been filed in the jurisdiction of the appellant's address listed in Kansas, further investigation and clarification of this matter is required.  

Finally, the Board notes that additional evidence was obtained after the most recent SSOC issued in March 2012.  No waiver of this evidence is of record, thus agency of original jurisdiction (AOJ) review is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant to try to ascertain whether her correct address is the Kansas address most recently reported in the October 2012 report of contact/Congressional Inquiry, versus the Fort Thomas, Arizona address used by the ADVS representative in correspondence to VA between July 2010 and October 2010.  If a current address cannot be ascertained, the above referenced Kansas address should be presumed to be correct.  

2.  Thereafter, following completion of the above, the AOJ should clarify the representation in this appeal.  In doing so, the AOJ in Wichita, Kansas should be contacted to determine whether there is a VA Form 21-22 Appointment of Representative that designates AMVETS (or any other representative) to represent the appellant in this appeal at their location in Wichita, Kansas.  (If such actions fail to clarify the appellant's representation for this appeal, it should be presumed that she has not appointed AMVETS and that ADVS still holds the appointment.)  Appropriate documentation concerning such representation should be associated with the claims file.  

3.  The appellant should also be supplied with a copy of the March 2012 SSOC to be sent to her address of record, as well as any additional correspondence that is shown to have been returned as undeliverable.  Another SSOC should be prepared that addresses the newly received evidence and the appellant should be given opportunity to respond.

4.  Thereafter following the completion of the above, the AOJ should schedule the appellant for a Board hearing before a Veterans Law Judge sitting at the RO, with appropriate notification to the appellant at her correct address of record and to any representative for which a valid VA Form 21-22 is of record.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.  She should also be notified of her right to a videoconference hearing as an alternative.  After the hearing is conducted, or if the appellant withdraws her hearing request or fails to report for the scheduled hearing, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

